Citation Nr: 1513606	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-46 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran served on active duty from February 1985 to February 1988 and from July 2008 to July 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

A May 2014 Board decision denied service connection for hearing loss of the left ear and entitlement to an initial compensable rating for right ear hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which remanded the case pursuant to a Joint Motion for Remand (JMR) date in January 2015.  The JMR stated that the parties did not wish to disturb the Board denial of service connection for left ear hearing loss and that this claim was abandoned.  Thus, the only issue now before the Board is as stated on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2014 Board decision observed that in the Veteran's November 2010 substantive appeal he reported that his family noticed a significant change in his ability to hear when he returned from Iraq.  He reported an inability to hear lower or softer tones and an inability to hear others on the telephone.  He further noted his hearing loss was a danger at work because he could not hear when a truck was approaching while he walked through a parking lot, fueling station or delivery site. He also noted that others had to repeat themselves when speaking to him.  The Board in May 2014 acknowledged this but nevertheless denied the claim.  

The JMR stated that a February 2010 VA audiologist failed to adequately address the functional effects caused by the Veteran's hearing disability on the whole and that a January 2012 VA hearing examiner stated that the Veteran's hearing loss caused no effects on his daily activities, but that no rationale was provided.  Also, there was no indication that the 2012 audiologist questioned or addressed the reported functional hearing loss, and specifically did not address the complaint of hearing difficulty at home and work, and an inability to hear trucks approaching while working.  

The JMR noted that in Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007), it was held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report" and, further, that Court stated that this is not discretionary because "the policy of describing the results of all tests conducted" is of great utility to the adjudication of these types of claims.  Id. (emphasis added).  

The parties agreed in the JMR that VA audiology examinations in February 2010 and January 2012 were inadequate, in light of the Court's holding in Martinak, 21 Vet. App. at 454-55.  The parties further agreed in the JMR that a new examination should be conducted to address this inadequacy and that the Veteran was free to submit any additional evidence and argument.  

With respect to extraschedular consideration under 38 C.F.R. § 3.321(b)(1), the threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate.  This requires a comparison between the level of severity and symptomatology of the service-connected disorder(s) with the rating criteria in the rating schedule.  If the criteria reasonably describe the disability level(s) and symptomatology(ies), then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral to the Director of the VA Compensation and Pension Service (Director of C & P) is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013) it was held that the use of the plural, "disabilities" in the statute and regulation, and the word "combination" in the statute, indicate that an extraschedular rating can be based on the collective impact of multiple service-connected disorders.  Thus, under 38 C.F.R. § 3.321(b)(1) an extraschedular rating may be based on the collective impact of service-connected disorders, when not adequately compensated under the rating schedule.  In other words, the compounding of the negative effects that one or more service-connected disorders may have upon other service-connected disorders means that their collective impact could be greater than the sum of each individual service-connected disorders' impact, or the impact as calculated by the combined ratings table at 38 C.F.R. § 4.25.  

The Veteran's current service-connected disabilities are: sleep apnea, rated 50 percent disabling; post-traumatic stress disorder (PTSD) with depressive disorder, not otherwise specified (NOS), rated 30 percent disabling; degenerative disc disease (DDD) of the lumbar spine, rated 10 percent disabling; tinnitus, rated 10 percent disabling; left varicocele, rated 10 percent disabling; headaches, rated 10 percent disabling; left fifth digit strain, rated noncompensably disabling; and right ear hearing loss, rated noncompensably disabling.  There is a combined disability rating of 80 percent.  

In Johnson, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014), the Board denied increased ratings for two service-connected disorder but remanded a third; and on appeal, it was argued that extraschedular consideration had to be given to the collective impact of two disorders as to which the Board had reached a final decision.  However, there was no argument before the Court or the United States Court of Appeals for the Federal Circuit (Federal Circuit) that the effect of the third service-connected disorder should have been considered along with the other two disabilities.  In other words, it does not appear that the Federal Circuit's held that in all claims for increased ratings that VA must adjudicate extraschedular entitlement under 38 C.F.R. § 3.321(b)(1) based on the collective impact of all service-connected disabilities, including those not adjudicated on direct appeal.  Nevertheless, assuming the contrary to be true, in this case the Board will request that the case be referred to the Director of Compensation and Pension Service for a determination under 38 C.F.R. § 3.321(b)(1) of whether an extraschedular rating is warranted for hearing loss in the right ear alone, and in conjunction with other service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing him that he may submit additional evidence in support of the claim and request that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim that is not currently of record.  

The Veteran should be requested to clarify whether he has received any private or VA treatment or evaluations for hearing loss and, if so, all such records not already of record should be obtained and made of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the appellate record.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2.  After obtaining all outstanding records and conducting any other necessary development, arrange for a VA audiology examination to assess the current severity of the Veteran's service-connected hearing loss in the right ear.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should review the record.  

Additionally, the examiner should specifically comment on how and to what extent the Veteran's service-connected hearing loss in the right ear impairs him socially and occupationally.  In this connection, the examiner is requested to specifically address the Veteran's contentions that he had hearing difficulty at home and work, such as his reports of needing others to repeat themselves often and an inability to hear others on the telephone, and an inability to hear trucks approaching while working.  

The report of the evaluation or examination should be associated with the record.  Complete rationales for all opinions expressed should be provided.  If the evaluating medical personnel cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.  

3.  Thereafter, refer the claim for an initial compensable rating for right ear hearing loss to VA's Director of Compensation Services for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

This should include whether the service-connected right ear hearing loss alone warrants an extraschedular rating; as well as whether the service-connected right ear hearing loss, in conjunction with all other service-connected disorders, i. e., the cumulative impairment of all service-connected disorders, warrants an extraschedular rating.  

4.  Review the claims folder and ensure that all development requests have been complied with, to the extent possible.  If the requests have not been complied with, corrective actions must be undertaken.

5.  Advise the Veteran of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Then, the RO should readjudicate the claim.  

In readjudicating the claim, consideration should be given as to whether the Veteran is entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), in light of all pertinent evidence and legal authority.

If the claim remains denied, issue a Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the appropriate period of time within which to respond, if they so desire.  The case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

